November 2, 2007


Mr. Geoffrey L. Harrison
Susman Godfrey, L.L.P.
1000 Louisiana, Suite 5100
Houston, TX 77002-5096

Mr. Jon Christian Amberson
Jon Christian Amberson, P.C.
2135 E. Hildebrand Ave.
San Antonio, TX 78209

Honorable Craig T. Enoch
Winstead Sechrest & Minick, P.C.
401 Congress Avenue, Suite 2100
Austin, TX 78701
Mr. John F. Carroll
111 West Olmos Drive
San Antonio, TX 78212


Mr. Rolando Cantu
Rolando Cantu & Associates, P.L.L.C.
9805 N. 10th Street
McAllen, TX 78504

RE:   Case Number:  06-0178
      Court of Appeals Number:  13-05-00419-CV
      Trial Court Number:  C-203-05-D

Style:      FOREST OIL CORPORATION AND DANIEL B. WORDEN
      v.
      JAMES ARGYLE MCALLEN, EL RUCIO LAND AND CATTLE COMPANY, INC., SAN
      JUANITO LAND PARTNERSHIP, AND MCALLEN TRUST PARTNERSHIP

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed stay order in the
above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
cc:   Ms. Cathy Wilborn
      Mr. Omar Guerrero
      Mr. Joseph R. Knight